BRIGHT, Circuit Judge,
dissenting:
In this case, the Plaintiffs recovered a verdict of 12.5 million dollars. Included in the damage calculation was testimony of the Plaintiffs’ expert, Stephen Degnan, who calculated that the Plaintiffs owed BanRural approximately 11.4 million dollars. Over objection, the trial court admitted this evidence that the jury could use in measuring the Plaintiffs’ damages.
It is now known that BanRural’s claim, calculated six months after trial, does not exceed 5.5 million dollars. In my view, one does not prove a bank debt such as this one by having an expert witness testify as to the estimated amount of the loan. A bank’s debtor should either testify as to the amount of the bank’s demand or produce evidence from the bank of the amount of the debt. Neither was done here.
The trial court improperly admitted the expert testimony establishing an inflated bank debt that produced a windfall for the Plaintiffs’ damages. Expert testimony based on incorrect underlying facts should be excluded. See United States v. City of Miami 115 F.3d 870, 873 (11th Cir.1997); see also Bradley v. Armstrong Rubber Co., 130 F.3d 168, 177 (5th Cir.1997).
I would grant the Defendant a new trial on damages unless the Plaintiffs would, by remittitur, accept an award reducing the jury award of damages by 2.5 million dollars.